Title: From George Washington to William Livingston, 15 April 1778
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters Valley Forge 15th April 1778

Some little time ago, one samuel Carter an inhabitant of the State of New Jersey was taken in Arms on the side of the Enemy by a party of Colo. Shreve’s. The Colo. summoned a General Court Martial and tried one Seeds a deserter from the Continental Army and Carter. He sent the Sentences of the Court to me for approbation, but as it was illegally constituted, I was under the necessity of disapproving the sentences for that Reason; but that seeds, who was a proper object to make an example of, might not escape, I sent Colo. Shreve a Commission to institute a Court for his trial, but desired him to deliver Carter to the Civil authority of the State, as I knew they had laws fully competent to the punishmt of offenders of such a nature. You will learn from the inclosed extract of Colo. Shreves letter what was his Reason for trying Carter a second time by law Martial, and by the Copy of the proceedings of the Court, upon what Grounds they condemned him. I have not yet approved or disapproved the Sentence, because I am not fully

satisfied of the legality of trying an inhabitant of any State by military law, when the Civil Authority of that State has made provision for the punishment of persons taking Arms with the Enemy. A Resolve of Congress passed the 8th October last and extended to the 10th instant gave me power of trying all persons, taken within thirty miles of the Head Quarters of the Army, carrying provision to the Enemy, acting as Spies or pilots for them, or any ways assisting them. Under this Resolve, the Court convicted Carter. I imagine this Resolve was passed with an intent to operate principally in Pennsylvania, where, as you know, the Civil authority is extremely weak. I shall be happy to have your opinion upon this subject. I have the Honor to be &c.

P.S. I have just recd yours of the 11th respecting Moss. I would only mean to shield him from harm upon a supposition that he had been no further concerned in going to the Enemy than to serve us. But if he has been playing the double part and his Villainy can be proved, he ought not to be screened. I know nothing more of his Sister than what he himself reported. She was never employed directly by us.

